UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                           _______________________

                                 No. 95-50684
                               Summary Calendar
                           _______________________


                           KIM YVONNE TREVILLION,

                                                          Plaintiff-Appellant,

                                    versus

                TEXAS REHABILITATION COMMISSION, ET AL.

                                                      Defendants-Appellees.


_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (SA-94-CV-642)
_________________________________________________________________

                               April 17, 1996

Before JOLLY, JONES and STEWART, Circuit Judges.

EDITH H. JONES, Circuit Judge:*

            Kim Yvonne Trevillion ("Trevillion") appeals the district

court's grant of summary judgment in favor of her employer, Texas

Rehabilitation Commission (“TRC”), on Trevillion's claims that she

was sexually harassed and that TRC terminated her employment in

unlawful retaliation for her reporting this alleged harassment.

After reviewing      the    evidence   in   the   light    most   favorable   to



      *
            Local Rule 47.5 provides: "The publication of opinions that have no
precedential value and merely decide particular cases on the basis of well-
settled principles of law imposes needless expense on the public and burdens on
the legal profession." Pursuant to that Rule, the Court has determined that this
opinion should not be published.
Trevillion, this court affirms.

                            BACKGROUND

           Trevillion transferred to the San Antonio-North Field

Office of the TRC early in 1993.*     On March 17, 1993, Trevillion

was admonished by her supervisor, Eliseo Smith (“Smith”), for

complaints of rudeness filed against her by a TRC client, John

Buckley.   The very next day, Trevillion complained to the regional

director of the TRC that she had been sexually harassed by Smith in

January and February of 1993.     As soon as a formal complaint of

sexual harassment was completed by Trevillion, the complaint was

immediately investigated by the area manager for TRC, Jerry Crain

(“Crain”).   Smith denied all allegations of sexual harassment and

Crain concluded that there was no evidence of such harassment.

Besides the alleged incidents of harassment in January and February

of 1993, Trevillion alleged no further sexual harassment.

           Because complaints from co-workers and clients about

Trevillion had grown steadily, Smith and Crain discussed these

complaints with her.    On May 12, 1993, Trevillion was given a

written warning urging her to rectify the recurring complaints.

Since the complaints continued, on July 2, 1993, Trevillion was

placed on conditional employment.      On August 26, 1993, she was

notified that TRC was considering action adverse to her continued

employment and, on August 31, 1993, Trevillion was terminated.


     *
          Trevillion was transferred to the San Antonio branch of
the TRC from the Austin office as part of a mediated settlement
agreement of a prior lawsuit filed by Trevillion that alleged
racial discrimination and retaliation under Title VII.

                                  2
              After   unsuccessfully      seeking       relief    with    the   Equal

Employment Opportunity Commission, Trevillion was issued a right to

sue letter and the instant lawsuit followed.                     In this lawsuit,

Trevillion complains that she was sexually harassed at TRC and was

unlawfully terminated after she reported this alleged harassment.

                                    DISCUSSION

              This court reviews the district court's grant of summary

judgment de novo, employing the same criteria used in that court.

Burfield v. Brown, Moore & Flint, Inc., 51 F.3d 583, 588 (5th Cir.

1995).    Summary        judgment   is   proper    only    "if     the    pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to judgment as a matter of law."             Fed. R. Civ. P. 56(c).          Factual

questions and inferences are viewed in the light most favorable to

the nonmovant. Lemelle v. Universal Mfg. Corp., 18 F.3d 1268, 1272

(5th Cir. 1994).

              Although    Rule   56(c)       requires    the     moving    party    to

demonstrate the absence of a genuine issue of material fact, a

dispute about a material fact is genuine only if the evidence is

such   that    a   reasonable    jury    could    return    a    verdict    for    the

nonmovant.     See Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.

Ct. 2548, 2552 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248, 106 S. Ct. 2505, 2510 (1986).                    If the moving party

demonstrates the absence of a genuine issue of material fact, then

the nonmovant is burdened with establishing the existence of a


                                         3
genuine issue for trial.           Matsushita Elec. Indus. Co. v. Zenith

Radio, 475 U.S. 574, 585-87, 106 S. Ct. 1348, 1355-56 (1986).                  This

burden requires the nonmovant to do more than merely raise some

metaphysical doubt as to the material facts.              Matsushita, 475 U.S.

at 586, 106 S. Ct. at 1355.

     A.     Sexual Harassment

            In order to state a prima facie claim under Title VII for

unlawful    sexual   harassment       in   a    hostile    work    environment,

Trevillion must demonstrate the following:

            (1) membership in a protected group; (2)
            subjection to unprovoked sexual advances, or
            request for sexual favors, or other verbal or
            physical conduct of a sexual nature; (3) but
            for her sex, the plaintiff would not have been
            the object of harassment; (4) the harassment
            was sufficiently pervasive to alter the
            conditions of employment and create an abusive
            or hostile working environment; and (5) the
            employer knew or should have known of the
            harassment and failed to take prompt remedial
            action.

Cortes v. Maxus Exploration Co., 977 F.2d 195, 198-99 (5th Cir.

1992). See also Jones v. Flagship Int’l, 793 F.2d 714, 719-20 (5th

Cir. 1986).

            As the district court correctly explained, TRC can only

be liable under Title VII for the sexual harassment allegedly

committed   by   Smith   if   it    knew   or   should    have    known   of   the

harassment and if it failed to take prompt remedial action.                    See

Cortes, 977 F.2d at 198-99.         Of course, it is Trevillion’s burden

to demonstrate that TRC both knew or should have known of the

harassment and that it failed to effectuate an appropriate remedy.

Carmen v. Lubrizol Corp., 17 F.3d 791, 794-95 (5th Cir. 1994) (per

                                       4
curiam).

             Because     Trevillion     cannot           satisfy     this   burden,      the

district     court    properly      awarded         summary    judgment      to   TRC    on

Trevillion’s claim of sexual harassment.                    Upon careful review, the

record demonstrates that TRC began an investigation immediately

upon receiving Trevillion’s complaint; that it interviewed both

parties    the    same   day   that    the      complaint      was     filed;     that    it

counseled Smith about the alleged harassment; and that no further

instances of sexual harassment were reported by Trevillion.                         Since

TRC   took   prompt      remedial     action        to    investigate       and   address

Trevillion’s complaint of sexual harassment, she cannot state a

prima facie case for unlawful sexual harassment in a hostile work

environment and summary judgment was properly granted to TRC on

this claim.

      B.     Retaliatory Discharge

             Similarly, in order to state a prima facie case of

unlawful retaliation, Trevillion must establish

             (1) that she engaged in a statutorily
             protected activity; (2) that she experienced
             an adverse employment action following the
             protected activity; and (3) that a causal link
             exists between the protected activity and the
             adverse employment action.

Nowlin v. Resolution Trust Corp., 33 F.3d 498, 507 (5th Cir. 1994).

A rebuttable presumption of discrimination arise only if Trevillion

proves these elements.         See Bodenheimer v. PPG Industries, Inc., 5

F.3d 995 (5th Cir. 1993).

             Of   course,      even    if       a    rebuttable        presumption       of

discrimination       arises,     TRC    can         rebut     this     presumption       by

                                            5
articulating     a    legitimate,         non-discriminatory         reason       for   the

decision to terminate Trevillion.                   Wilson v. Belmont Homes, 970

F.2d 53, 57 (5th Cir. 1992).                If such a reason is articulated by

TRC,   Trevillion      must      demonstrate     that     the   reason      was      merely

pretextual and that retaliation was the actual cause for her

termination.     St. Mary’s Honor Center v. Hicks, ___ U.S. ___, 113

S. Ct. 2742, 2752 (1993).

           The record unambiguously chronicles that TRC had received

numerous complaints about Trevillion and that, as a result, TRC had

a   legitimate,        non-discriminatory            reason     to    terminate         her

employment.      Trevillion, by contrast, can offer nothing short of

mere   conjecture          to    refute      this      reasoning     and        to    prove

discrimination.        Of course, such conjecture is not sufficient to

withstand summary judgment for TRC.                  See Matsushita, 475 U.S. at

586, 106 S. Ct. at 1355; Little v. Republic Ref. Co., 924 F.2d 93,

96 (5th Cir. 1991) (explaining that “a plaintiff’s subjective

belief of discrimination, however genuine, cannot alone be the

basis for judicial relief.”).                As a result, summary judgment was

also   appropriate         for   TRC   on    Trevillion’s       claim      of    unlawful

retaliation.

                                       CONCLUSION

           For       the   foregoing        reasons,    this    court    AFFIRMS        the

district court's judgment granting TRC summary judgment against

Trevillion's claims of sexual harassment and retaliatory discharge.




                                             6